    Case 1:19-cv-00121-JTN-SJB ECF No. 57 filed 04/27/20 PageID.279 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


    DAVID SLOAN MCNEES,

          Plaintiff,
                                                                             Case No. 1:19-cv-121
    v.
                                                                             HON. JANET T. NEFF
    G. TORREY, et al.,

          Defendants.
    ____________________________/


                                        OPINION AND ORDER

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. On August 15,

2019, Defendant Torrey filed a motion for partial summary judgment based on Plaintiff’s alleged

failure to exhaust administrative remedies, and the matter was referred to the Magistrate Judge.

On October 11, 2019, Plaintiff filed a response to the summary judgment motion. On October 17,

2019, the Magistrate Judge issued a Report and Recommendation (R&R), which this Court

rejected inasmuch as the Report and Recommendation was issued before the briefing cycle was

complete. On January 16, 2020, Plaintiff was permitted to supplement his retaliation claims by

filing an Amended Complaint. On January 24, 2020, Defendant Torrey filed a reply to the

response. On February 28, 2020, the Magistrate Judge issued a Supplemental Report and

Recommendation, recommending the Court deny Defendant Torrey’s motion. The matter is

presently before the Court on Defendant Torrey’s objections to the Supplemental Report and

Recommendation. Plaintiff filed a response to the objections. 1 In accordance with 28 U.S.C.


1
  Plaintiff also filed a Motion for an Extension of Time (ECF No. 54); however, because Plaintiff’s response was
timely filed, the Court denies the motion as moot.
 Case 1:19-cv-00121-JTN-SJB ECF No. 57 filed 04/27/20 PageID.280 Page 2 of 3



§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Supplemental Report and Recommendation to which objections have been made.

For the following reasons, the Court denies the objections and issues this Opinion and Order.

       Defendant Torrey first briefly argues that the Magistrate Judge erred by not dismissing his

motion as moot once Plaintiff filed an Amended Complaint (Obj., ECF No. 53 at PageID.263-

264). Defendant Torrey relies on a conclusion reached in Glass v. Kellogg Co., 252 F.R.D. 367,

368 (W.D. Mich. 2008): “[b]ecause the original complaint has been superseded and nullified,

there is no longer a live dispute about the propriety or merit of the claims asserted therein;

therefore, any motion to dismiss such claims is moot” (id. at PageID.264). However, as the

Magistrate Judge explained in granting Plaintiff leave in this case, Plaintiff sought to supplement,

not amend, his Complaint (Order, ECF No. 40). The exhaustion of Plaintiff’s two retaliation

claims at issue in Defendant’s motion for partial summary judgment was still a “live dispute” that

Defendant Torrey fully addressed in his Reply (ECF No. 43), after the Amended Complaint was

filed. Under these circumstances, the Court finds no error in the Magistrate Judge’s decision to

consider the motion as being addressed to the supplemented pleading. See generally 6 Wright &

Miller, FED. PRACTICE   AND   PROCEDURE § 1476 (explaining that a defendant “should not be

required to file a new motion to dismiss simply because an amended pleading was introduced while

their motion was pending”). Defendant Torrey’s first objection is therefore denied.

       Second, Defendant Torrey also objects to the Report and Recommendation “insofar as it

recommends that the Court find that LCF-18-11-1156-2z exhausted McNees’ claim that Torrey

retaliated against him” (Obj., ECF No. 53 at PageID.264). According to Defendant Torrey,

Plaintiff’s vague allegation that Torrey was “still punish[ing]” him was insufficient to alert MDOC

that Plaintiff was alleging retaliation against Torrey (id. at PageID.264-265). Defendant Torrey’s



                                                 2
 Case 1:19-cv-00121-JTN-SJB ECF No. 57 filed 04/27/20 PageID.281 Page 3 of 3



objection is misplaced.    The Magistrate Judge thoroughly considered Defendant Torrey’s

argument and Plaintiff’s response under the controlling policy directives and case law (Supp.

R&R, ECF No. 48 at PageID.243-246). The Magistrate Judge concluded that “[e]ven if Torrey’s

alleged retaliation was a new issue, the MDOC considered the appeal on the merits and did not

reject it for raising a new issue” (id. at PageID.246 [emphasis added]). Defendant Torrey’s

objection does not address—let alone refute—the Magistrate Judge’s conclusion. This objection

is therefore also properly denied. Accordingly:

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time (ECF No. 54)

is DENIED as moot.

       IT IS FURTHER ORDERED that the Objections (ECF No. 53) are DENIED and the

Supplemental Report and Recommendation of the Magistrate Judge (ECF No. 48) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Torrey’s Motion for Partial Summary

Judgment (ECF No. 20) is DENIED.


Dated: April 27, 2020                                      /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                                  3
